NO








NO. 12-03-00265-CR
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
ROBERT HADDIX, JR.,                                  '     APPEAL FROM THE
145TH
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT
COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                                       '     NACOGDOCHES
COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
Robert Haddix, Jr. (AAppellant@) appeals his conviction for two counts of attempted theft,  for which he was
sentenced to two years of imprisonment and a $10,000.00 fine on each
count.  Appellant=s counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969).  Appellant also filed a brief pro
se.  We affirm. 
 
Background
Appellant
was charged by indictment with two counts of the offense of attempted
theft.  On July 7, 2003, his case was
tried to a jury, and Appellant was found guilty on both counts on July 8.
Appellant elected to have the jury assess his punishment and was sentenced to
two years of imprisonment and was assessed a $10,000.00 fine on each
count.  Appellant timely filed his notice
of appeal on July 16.
 
Analysis Pursuant to Anders v.
California




Appellant=s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969), stating that he has
diligently reviewed the appellate record and is of the opinion that the record
reflects no reversible error and that there is no error upon which an appeal
can be predicated.  He further relates
that he is well acquainted with the facts in this case.  In compliance with Anders, Gainous, and High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant=s brief presents a chronological summation of the procedural
history of the case, and further states that Appellant=s counsel is unable to raise any arguable issues for appeal.  Appellant=s
pro se brief raises nine issues, each claiming that the trial court
committed fundamental error.  We have
reviewed the record for reversible error and have found none.
As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant=s
counsel has moved for leave to withdraw. 
We carried the motion for consideration with the merits of the
appeal.  Having done so and finding no
reversible error, Appellant=s
counsel=s motion
for leave to withdraw is hereby granted and the trial court=s judgment is affirmed.
 
     JAMES T. WORTHEN    
     Chief Justice
 
 
Opinion delivered May 12, 2004.
Panel
consisted of Worthen, C.J., Griffith, J. and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
                                                             (DO
NOT PUBLISH)